Citation Nr: 1510700	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  10-04 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a right wrist disability for the period prior to January 1, 2010.

2.  Entitlement to a disability rating in excess of 40 percent for a right wrist disability for the period from January 1, 2010. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. E. Turner, II, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1968 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2011, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board Hearing held at the RO.  A transcript of the hearing has been associated with the claims file.  

This case was previously before the Board in January 2012, and was remanded for further development.  Specifically, the Board requested that the RO obtain identified pertinent Social Security Administration (SSA) records and schedule an appropriate VA examination to determine the current severity and all manifestations associated with the Veteran's service-connected disability of the right wrist.  Regarding the VA examination, the examiner was directed to provide the Veteran's range of motion of the right wrist and address any favorable or unfavorable ankylosis, if found.  The Board finds that the requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of back disorder, bilateral knees disorder, and left finger disorder have been raised by the record in a January 21, 2015 representative statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of extraschedular consideration for a right wrist disability currently rated at 40 percent being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period prior to January 1, 2010 the Veteran's service-connected right wrist disability is manifested by wrist dorsiflexion limited to 10 degrees.

2.  For the period from January 1, 2010 the Veteran's service-connected right wrist disability is manifested by palmar flexion no worse than 20 degrees with pain beginning at 15 degrees; dorsiflexion no worse than 10 degrees with pain beginning at 10 degrees; and ankylosis, any other position except favorable.  


CONCLUSIONS OF LAW

1.  For the period prior to January 1, 2010 the criteria for a disability rating in excess of 10 percent for a right wrist disability have not been met.                          38 U.S.C.A. § 1155 (2014); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5125, 5214, 5215, (2014).

2.  For the period from January 1, 2010 the criteria for a disability rating in excess of 40 percent for a right wrist disability have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5125, 5214, 5215, (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedurally, the Veteran filed a claim for an increased disability rating for his right wrist in May 2008.  He was awarded an increased 10 percent rating in a February 2009 rating decision.  The Veteran underwent right wrist surgery in October 2009 and in a February 2010 rating decision the Veteran was awarded a temporary total evaluation for convalescence beginning October 26, 2009 and ending January 1, 2010.  Following the development directed by the Board remand, the RO awarded a 40 percent disability rating for the Veteran's right wrist in October 2012, effective January 1, 2010, the date that correlates with the termination of the temporary 100 percent evaluation following right wrist surgery.  In February 2013, the RO denied a disability rating in excess of 40 percent for the Veteran's right wrist disability.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012);                        38 C.F.R. §§ 3.159, 3.326(a) (2014).  
The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a);                    38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  A notice letter dated July 2008 is of record.  The RO has obtained pertinent medical records including the Veteran's service treatment records, VA medical records, private treatment reports identified by the Veteran, and SSA records.  

VA also satisfied its duty to obtain a medical examination.  In June 2008, February 2012, and January 2013 VA provided the Veteran medical examinations to evaluate his right wrist disability.  The examinations were adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted clinical evaluations of the Veteran, and provided adequate discussions of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

Increased Disability Rating 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating the musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  Painful motion may be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in, and is rated at the same level as functional loss where motion is impeded.  38 C.F.R. § 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Schafrath v Derwinski, 1 Vet. App. 589 at 592; VAOPGCPREC 9-98.
The Rating Schedule generally prohibits pyramiding, i.e., evaluating the same disability under different diagnostic codes, 38 C.F.R. § 4.14, and the Court has held that pyramiding is disfavored "unless the regulation expressly provides otherwise". Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010).  However, if a claimant may be awarded an equivalent percentage under separate diagnostic codes, and the symptomatology of the disabilities is not duplicative or overlapping, the claimant may receive a disability rating under each separate diagnostic code.  See Esteban v. Brown 6 Vet App 259 (1994).  

The Diagnostic Codes applicable to a rating of the wrist are 5125, 5214, and 5215.  Ratings vary depending on whether the impairment is to the major or minor extremity.  In this case, the Veteran is service-connected for his right wrist and is right hand dominant (as noted in a VA examination in June 2008 and subsequent VA exams).

Under Diagnostic Code 5214 for wrist, ankylosis of, a 30 percent disability rating is assigned for ankylosis favorable in 20 to 30 degrees dorsiflexion of the major extremity, and a 20 percent disability rating assigned for the minor extremity; a 40 percent disability rating is assigned for any other position except favorable for the major extremity, and a 30 percent disability rating assigned for the minor extremity; a 50 percent disability rating is assigned for unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation for the major extremity, and a 40 percent disability rating assigned for the minor extremity.  Extremely unfavorable ankylosis will be rated as loss of use of hands under DC 5125.  

In that regard, DC 5125 provides for a 70 percent rating for loss of use of the hand (amputation) of the major extremity and a 60 percent disability rating for a minor extremity.  For VA purposes, "loss of use of a hand" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  The determination is made on the basis of the actual remaining function; whether the acts of grasping, manipulation, etc., in the case of the hand, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63. 
Under Diagnostic Code 5215 wrist, limitation of motion of, a 10 percent disability rating is assigned for both dorsiflexion less than 15 degrees, and palmar flexion limited in line with forearm.  A 10 percent disability rating is assigned for both the major extremity and minor extremity under this diagnostic code.  

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

At his July 2011 Board hearing, the Veteran testified that his last VA examination was June 2008 and that his right wrist disability had worsened since that examination. The Veteran further testified that he experienced pain in his right wrist while doing normal daily activities and that he believed he was drawing SSA disability for a combination of physical impairments, including his right wrist disability.  Following the January 2012 Board remand, the Veteran's SSA records were obtained as were updated VA examinations.  

Increased Disability Rating prior to January 1, 2010

In a February 2009 rating decision, and based at least in part on the following June 2008 VA examination, the RO granted the Veteran a 10 percent disability rating for limitation of motion for his service-connected right wrist under DC 5215 effective May 22, 2008-the date of his claim for an increased rating.  

The Veteran presented for a VA examination in June 2008 to evaluate his joints, including the severity of his service-connected right wrist disability.  The VA examiner reviewed the medical records, medical history, and conducted a clinical evaluation.  The VA examiner noted stiffness and weakness of the right wrist but no subluxation, effusion, locking, or flare-ups.  The VA examiner conducted range of motion testing and noted the Veteran's right wrist dorsiflexion was limited to 10 degrees and palmar flexion was noted to be 0 to 30 degrees.  There was no additional loss of motion upon repetitive use for either test.  A 2007 imaging study of the right wrist included with the VA examination indicated "an old appearing fracture in the distal end of the radius including the articular margin with large evulsion fracture of the styloid process; a fracture of the navicular bone with probably early aseptic necrosis, a gross deformity of the carpal capitate bone with osteoporosis, and post-traumatic arthritic changes of the radial-carpal joints with some diffuse soft tissue swelling".  The VA examiner diagnosed "residuals of trauma; multiple wrist fractures (styloid, navicular, capitate), avascular necrosis, navicular, degenerative joint disease (DJD) severe; carpal tunnel syndrome (CTS) right wrist".  The VA examiner explained that the Veteran's disability resulted in a significant occupational effect due to decreased manual dexterity, problems with lifting and carrying, and pain.  The VA examiner added that the Veteran's occupation was body work and that he missed no work in the past year.  

In an examination dated November 26, 2008 associated with a claim for SSA disability compensation, Dr. H noted the Veteran has a grip strength of 25 pounds in his right hand and had difficulty using his right hand to manipulate and grasp objects.  Dr. H indicated the Veteran suffered weakness of the right wrist and hand, status post failed carpal tunnel surgeries and previous fracture of the navicular bone with neuropathy.  Dr. H opined that, in accordance with SSA guidelines, the Veteran could occasionally lift 10 pounds or less in the left or right hand, and frequently lift less than 10 pounds in either hand.  

In a letter dated March 2009 Dr. S. noted that the Veteran reported continuing to have a lot of pain and that he is incapable of lifting a 32 ounce drink, pouring from a gallon jug without using both hands, opening jars, or shaking hands without pain.  Dr. S opined that the Veteran was totally disabled in the right wrist and that "now it is impossible for him to do anything with his right wrist".  

Additionally, the Veteran stated that, following carpal tunnel surgery in July 2008, he had little to no use of his right hand and that he continued to wear a splint to keep his wrist immobilized although he remained in constant pain.  (see Notice of Disagreement received April 8, 2009).  

Based on the June 2008 VA examination of the service-connected right wrist, the Veteran is appropriately rated at 10 percent under DC 5215; the maximum available rating for either the major or minor extremity under the diagnostic code.  Although the Veteran experienced other symptoms including pain, stiffness, and weakness during this period, these other symptoms were not described above the level contemplated by the schedular disability rating for limitation of motion for the wrist nor did they approximate the next higher disability rating percentage under DC 5214, ankylosis, favorable in 20 to 30 degrees dorsiflexion.  And even though Dr. S opined that the Veteran was totally disabled in the right wrist, the Board affords little probative weight to that opinion compared to the June 2008 VA examination.  Dr. S. based his opinion on the Veteran's reported limitations of activities and not objective range of motion testing as the wrist diagnostic codes require.  Therefore, a disability rating in excess of 10 percent for the period prior to January 1, 2010 must be denied.  



Increased Disability Rating from January 1, 2010

The Veteran underwent wrist fusion surgery in October 2009.  In a February 2011 statement, the Veteran indicated that his wrist disability had worsened considerably and the he believed that DC 5214 was a more appropriate rating code for his disability.  The Veteran further stated that he wished to have a VA examination.  

Following his July 2011 hearing, the Veteran presented in February 2012 for a VA examination to determine the current severity and all manifestations associated with his service-connected right wrist.  The VA examiner reviewed the claims file, medical history, and conducted a clinical evaluation.  The examiner noted the Veteran's range of motion was limited to 15 degrees of palmar flexion with painful motion beginning at 10 degrees, and dorsiflexion limited to 10 degrees with painful motion present at 10 degrees.  The VA examiner diagnosed residuals of fracture of the right wrist with osteoarthritis, further described as scaphoid nonunion advanced collapse (SNAC) wrist.  The VA examiner noted the Veteran wears separate right wrist braces day and night and experiences flare-ups that impact the function of his right wrist by limiting his grip, grasp, and fine motor movements.  The VA examiner further noted right wrist weakened movement, excessive fatigability, incoordination, pain on movement, swelling, deformity, and atrophy of disuse.  In addition to the functional limitations, the VA examiner checked the box indicating "ankylosis, any other position except favorable" and additionally noted that the Veteran would not benefit from amputation.  As to the right wrist disability's impact on the Veteran's ability to work, the VA examiner explained "this Veteran was previously employed as a carpenter, welder, and equipment operator; these occupations require good hand strength and movement and the ability to execute fine motor movements smoothly; the Veteran has lost grip strength, range of motion and the usefulness of his dominant hand to do the tasks necessary for his previous occupations [and] this condition is considered permanent".  

In January 2013, the VA examiner provided an additional evaluation of the thumb and fingers of the Veteran's right hand.  After reviewing the claims file, medical history, and conducting a clinical evaluation the VA examiner noted weakness of the right hand secondary to SNAC, but further noted there was no loss of range of motion or ankylosis of the thumb and fingers of the right hand.  The 2013 VA examiner did note functional impairment of the right thumb and fingers to include weakened movement, incoordination, atrophy, and palmar wasting and loss of thenar eminence, but noted that functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  The VA examiner opined that the Veteran's hand, thumb and/or finger conditions did functionally impact his ability to work in that "[the] Veteran has been involved in occupations which require good dexterity and strength of the hands [and] the SNAC wrist causes weakness, atrophy, and loss of coordinated movements of the right (dominant) hand".  

Overall, then, the medical evidence is against the notion that the Veteran has loss of use of the right hand.  There is no indication by the VA examiners or in any of the VA treatment records that his functional capacity is equivalent to amputation of the right hand.  The Board finds he does not meet the schedular criteria for a higher 70 percent rating under DC 5125.  

Additionally, to qualify for the next higher disability rating of 50 percent under DC 5214, the Veteran would have to exhibit unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.  As the 2012 VA examiner clearly checked the box indicating "ankylosis, any other position except favorable", the 40 percent disability rating is appropriate.  Therefore, entitlement to a disability rating in excess of 40 percent for the period from January 1, 2010 must be denied. 

Furthermore, and including the entire period on appeal, the Veteran is not eligible for a higher rating for his functional loss due to pain, weakness, excess fatigability, and incoordination as those factors are already contemplated by the relevant rating criteria as applicable to the Veteran's right wrist disability.  See 38 C.F.R. § 4.59.  Additionally, any added award for painful motion due to the Veteran's osteoarthritis would constitute an overlap of symptomatology with his current service-connected disability and would be impermissible pyramiding under both DC 5214 and DC 5215.  See 38 C.F.R. § 4.14.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's schedular claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 517(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

For the period prior to January 1, 2010, entitlement to a disability rating in excess of 10 percent for a right wrist disability is denied.  

For the period from January 1, 2010, entitlement to a disability rating in excess of 40 percent for a right wrist disability is denied.  


REMAND

Although the Veteran has achieved the maximum disability benefit under the schedular rating system, he may be entitled to additional compensation by way of extraschedular consideration.  

In the aforementioned January 2015 representative statement, the Veteran's representative raised the issue that, based on the Veteran's handedness, type of usual employment, and functional limitations with regards to grasping and fingering with his dominant hand, extraschedular consideration was warranted.  

The Veteran is receiving SSA disability benefits, at least in part, due to his service-connected right wrist disability.  As part of the development of the claim, the Veteran submitted a functional adult development worksheet to SSA in August 2008.  The Veteran indicated that, due to his right wrist disability, he had difficulty with activities of daily living.  Specifically, the Veteran indicated that it was difficult to wear normal pants and shoes due to his difficulty with dressing and that he had difficulty cutting food, cooking, and opening cans or jars.  The Veteran reported that he did chores around the house, but only "a little at a time" due to pain.  Medical records were submitted as part of the SSA process and they may indicate a disability picture unique for this Veteran not contemplated by the schedular rating criteria.  

As noted above, the February 2012 VA examiner explained that, due to the loss of usefulness of his right hand, the Veteran could no longer do the tasks associated with his previous occupations and that the Veteran's condition was permanent.

On remand, the AMC/RO shall refer this case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of the assignment of an extra-schedular rating.  The Court has held that it is improper for the Board to consider, in the first instance, entitlement to an extra-schedular rating.  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. at 94 (1996)).

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of assignment of an extraschedular increased rating for the Veteran's right wrist disability.  In so doing, it should be considered that the Board has found that competent evidence of record demonstrates that the service-connected right wrist disability may result in an exceptional or unusual disability picture, which is not contemplated by the schedular criteria.  The Veteran's claim should be reviewed and any necessary development should be undertaken.

2.  Thereafter, the Veteran's claim should be readjudicated and, if an extraschedular increased rating is not granted, an SSOC should be issued.  The Veteran and his representative should be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


